Citation Nr: 1645100	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection fr bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction is currently retained by the RO in Seattle, Washington. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge during a September 2016 Travel Board hearing.  A transcript of that hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his bilateral hearing loss is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303,3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide the issue.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); thus, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.
During a VA examination in February 2011, the Veteran's pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
LEFT (dB)
25
35
65
80
85
RIGHT (dB)
25
35
65
85
90

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Accordingly, the requirements for Shedden element (1) have been met. 

The Veteran's Certificate of Release or Discharge From Active Duty indicates that his military specialty was Munitions Specialist.  The Board finds that the Veteran's account during the September 2016 of exposure to explosions and high levels of noise without hearing protection is credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, the requirements for Shedden element (2) have been met.  

Regarding a nexus to service, the Veteran testified that he has had hearing loss since service.  His ex-spouse submitted a statement to the effect that she witnessed the Veteran's hearing loss in service, indicating that he was sometimes unable to hear for a week at a time after explosions.  He also submitted statements from long-time friends and a brother that recalled the Veteran's decreased hearing after service. 

In the February 2011 VA examination report, the examiner submitted a negative nexus opinion, relying on the fact that the Veteran had normal hearing on his October 1957 separation examination.  However, the opinion inadequate, as it failed to address the Veteran's contentions of hearing loss since service discharge, the conversion of the discharge examination results from ASA to ISO (ANSI) units, and whether the Veteran's current bilateral hearing loss could be related to his conceded in-service acoustic trauma.  See Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  The opinion's probative value is thereby reduced.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

After reviewing the above, the Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the credible lay evidence of continuity of hearing loss symptoms since service, evidence of in-service noise exposure, and resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


